Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 10-13, and 16-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reisswig et al. [US 2019/0354818 A1]..
Regarding Claim 7, Reisswig teaches: At least one non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to at least: Reisswig teaches a document recognition system that uses a non-transitory computer readable medium with a processor, (Reisswig Para 0060 & Reisswig Para 0071).

identify candidate regions in an input image that includes text; Reisswig teaches a document processing system that recognize an area occupied by characters, which is a text, in a document image, (Reisswig Para 0014 & Reisswig Para 0025).

generate bounding boxes around respective ones of the identified candidate regions; Reisswig teaches using bounding boxes that contains the words in a document, (Reisswig Para 0023 & Reisswig Para 0043 & Reisswig Para 0058 & Figure 2C & Figure 4).

improve optical character recognition (OCR) by applying a mask to the input image, wherein the mask removes content of the input image except for portions of the input image within the bounding boxes; and Reisswig teaches a segmentation mask that separates different types of text in the bounding box from the background of the document as relevant and non-relevant classes for the OCR scanner to obtain the word in the bounding box, (Reisswig Para 0029 & Reisswig Para 0040 & Reisswig Para 0042 & Reisswig Para 0044 & Figure 2B).

perform OCR on the masked input image to obtain text data within the boundary boxes. Reisswig teaches an OCR scanner that obtains the word in the bounding box in a document with a segmentation mask, (Reisswig Para 0044 & Reisswig Para 0046).

Regarding Claim 10, Reisswig teaches: The at least one computer readable storage medium as defined in claim 7, wherein the instructions, when executed, cause the at least one processor to classify the obtained text data. Reisswig teaches a document recognition system that classifies different information in the document, such as name, address, and line items, (Reisswig Para 0034 & Reisswig Para 0035 & Reisswig Para 0040 & Figure 2A & Figure 2B).
Regarding Claim 11, Reisswig teaches: The at least one computer readable storage medium as defined in claim 7, wherein the instructions, when executed, cause the at least one processor to categorize the obtained text data based on coded images corresponding to respective ones of the candidate regions. Reisswig teaches using a convolutional neural network (CNN) with an encoder identify the characters in document and to classify the information found from the text, such as the document’s date, (Reisswig Para 0037 & Reisswig Para 0038 & Figure 2A & Figure 2B).

	Regarding Claim 12, Reisswig teaches: The at least one computer readable storage medium as defined in claim 7, wherein the instructions, when executed, cause the at least one processor to distinguish banner text from product label text. Reisswig teaches detecting the name, which is the product label text, and the line items, which is the banner text, in a document, (Reisswig Para 0035 & Figure 2A).

	Regarding Claim 13, Reisswig teaches: A method comprising: identifying, by executing an instruction with at least one processor, candidate regions in an input image that includes text; generating, by executing an instruction with the at least one processor, bounding boxes around respective ones of the identified candidate regions; improving optical character recognition (OCR) by applying, by executing an instruction with the at least one processor, a mask to the input image, wherein the mask removes content of the input image except for portions of the input image within the bounding boxes; and performing, by executing an instruction with the at least one processor, OCR on the masked input image to obtain text data within the boundary boxes. With regards to Claim 13, it performs the same as Claim 7 with Reisswig teaching the method (Reisswig Para 0047 & Reisswig Para 0048) and is rejected for similar reasons.

	Regarding Claim 16, Reisswig teaches: The method as defined in claim 13, further including classifying the obtained text data. With regards to Claim 16, it performs the same as Claim 10 with Reisswig teaching the method (Reisswig Para 0047 & Reisswig Para 0048) and is rejected for similar reasons.

	Regarding Claim 17, Reisswig teaches: An apparatus to identify text comprising: region detection model training circuitry to: identify candidate regions in an input image that include text; and generate bounding boxes around respective ones of the identified candidate regions; mask application circuitry to improve optical character recognition (OCR) by applying a mask to the input image, wherein the mask removes content of the input image except for portions of the input image within the bounding boxes; and OCR circuitry to perform OCR on the masked input image to obtain text data within the bounding boxes. With regards to Claim 17, it performs the same as Claim 7 with Reisswig teaching the use of an apparatus, such as a computer system, (Reisswig Para 0071) and is rejected for similar reasons.

	Regarding Claim 18, Reisswig teaches: The apparatus as defined in claim 17, further including category identification circuitry to classify the obtained text data. With regards to Claim 18, it performs the same as Claim 10 with Reisswig teaching the use of an apparatus, such as a computer system, (Reisswig Para 0071) and is rejected for similar reasons.

	Regarding Claim 19, Reisswig teaches: The apparatus as defined in claim 17, further including text classification circuitry to categorize the obtained text data based on coded images corresponding to respective ones of the candidate regions. With regards to Claim 19, it performs the same as Claim 11 with Reisswig teaching the use of an apparatus, such as a computer system, (Reisswig Para 0071) and is rejected for similar reasons.
	Regarding Claim 20, Reisswig teaches: The apparatus as defined in claim 17, wherein the region model training circuitry is to distinguish banner text from product label text. With regards to Claim 20, it performs the same as Claim 12 with Reisswig teaching the use of an apparatus, such as a computer system, (Reisswig Para 0071) and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reisswig et al. [US 2019/0354818 A1] in further view of Li et al. [Extracting Figures and Captions from Scientific Publications].
Regarding Claim 8, Reisswig teaches: The at least one computer readable storage medium as defined in claim 7, wherein the instructions, when executed, cause the at least one processor
Reisswig teaches a document recognition system that uses a non-transitory computer readable medium with a processor, however, Reisswig does not explicitly teach identifying an input image as a banner. Li teaches the following limitations: Li teaches a PDF document that is parsed to identify figures and captions in the page, which are considered the banner, (Li Page 1596 Col. 1 Para 3 & Li Page 1596 Col. 2 Para 2 & Li Page 1596 Col. 2 Para 5 & Figure 2 & Figure 3 & Figure 4). 

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Reisswig in further view of Li. Reisswig teaches a document recognition system that uses a non-transitory computer readable medium with a processor. Li teaches identifying figures and captions within a document. One skilled in the art would have been motivated to modify Reisswig with the teaching of Li in this manner as it enables searches for the figures in the document and allows for the captions to the figures to be separated from the other parts of the document. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8.

Regarding Claim 9, Reisswig in further view of Li teaches: The at least one computer readable storage medium as defined in claim 8, wherein the instructions, when executed, cause the at least one processor to identify a plurality of banner images in the banner. Li teaches a PDF document that is parsed to identify multiple figures with their associating captions in the page, with each figure and caption is considered the banner image, (Li Page 1596 Col. 1 Para 3 & Li Page 1596 Col. 2 Para 2 & Li Page 1596 Col. 2 Para 5 & Li Page 1597 Col. 1 Para 2 & Li Page 1597 Col. 1 Para 3 & Figure 3 & Figure 4 & Figure 5).
Regarding Claim 14, Reisswig in further view of Li teaches: The method as defined in claim 13, wherein the input image is a banner. With regards to Claim 14, it performs the same as Claim 8 with Reisswig teaching the method (Reisswig Para 0047 & Reisswig Para 0048) and is rejected for similar reasons.

Regarding Claim 15, Reisswig in further view of Li teaches: The method as defined in claim 14, wherein the banner includes a plurality of banner images. With regards to Claim 15, it performs the same as Claim 9 with Reisswig teaching the method (Reisswig Para 0047 & Reisswig Para 0048) and is rejected for similar reasons.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Reisswig et al. [US 2019/0354818 A1] in further view of Thrasher et al. [US 2019/0171900 A1].
Regarding Claim 1, Reisswig teaches: An apparatus comprising: at least one of a central processing unit, Reisswig teaches a document processing system that uses a central processing unit (CPU) that processes hardware and software logic. It is noted, only one of the central processing unit, the graphic processing unit, or the digital signal processor is required in the apparatus, (Reisswig Para 0048 & Reisswig Para 0060).

 identify candidate regions in an input image that includes text; Reisswig teaches a document processing system that recognize an area occupied by characters, which is a text, in a document image, (Reisswig Para 0014 & Reisswig Para 0025).

generate bounding boxes around respective ones of the identified candidate regions; Reisswig teaches using bounding boxes that contains the words in a document, (Reisswig Para 0023 & Reisswig Para 0043 & Reisswig Para 0058 & Figure 2C & Figure 4).

improve optical character recognition (OCR) by applying a mask to the input image, wherein the mask removes content of the input image except for portions of the input image within the bounding boxes; and Reisswig teaches a segmentation mask that separates different types of text in the bounding box from the background of the document as relevant and non-relevant classes for the OCR scanner to obtain the word in the bounding box, (Reisswig Para 0029 & Reisswig Para 0040 & Reisswig Para 0042 & & Reisswig Para 0044 & Figure 2B).

perform OCR on the masked input image to obtain text data within the boundary boxes. Reisswig teaches an OCR scanner that obtains the word in the bounding box in a document with a segmentation mask, (Reisswig Para 0044 & Reisswig Para 0046).

Reisswig teaches a document recognition system that uses a CPU to recognize an area with characters, surround the characters in bounding boxes, apply a segmentation mask, and scan the document using an OCR after applying the bounding boxes and segmentation mask. However, Reisswig does not explicitly teach the use of a Field Programmable Gate Array or Application Specific Integrate Circuitry with the system. Thrasher teaches the following limitations: Thrasher teaches the use of an FPGA to execute instructions to extract characters from an image using an OCR. It is noted, only one of the FPGA or ASIC is required in the apparatus, (Thrasher Para 0039 & Thrasher Para 0064 & Thrasher Para 0119).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Reisswig in further view of Thrasher. Reisswig a document recognition system that uses a CPU to recognize an area with characters, surround the characters in bounding boxes, apply a segmentation mask, and scan the document using an OCR after applying the bounding boxes and segmentation mask. Thrasher teaches the use of an FPGA to execute instructions to extract characters from an image. One skilled in the art would have been motivated to modify Reisswig with the teaching of Thrasher in this manner in order to use a hardware component to configure and emphasize speed within the system. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Regarding Claim 4, Reisswig in further view of Thrasher teaches: The apparatus as defined in claim 1, wherein the processor circuitry is to classify the obtained text data. With regards to Claim 4, it performs the same as Claim 10 with Thrasher use of an FPGA (Thrasher Para 0039 & Thrasher Para 0064 & Thrasher Para 0119) and is rejected for similar reasons.

Regarding Claim 5, Reisswig in further view of Thrasher teaches: The apparatus as defined in claim 1, wherein the processor circuitry is to categorize the obtained text data based on coded images corresponding to respective ones of the candidate regions. With regards to Claim 5, it performs the same as Claim 11 with Thrasher use of an FPGA (Thrasher Para 0039 & Thrasher Para 0064 & Thrasher Para 0119) and is rejected for similar reasons.

Regarding Claim 6, Reisswig in further view of Thrasher teaches: The apparatus as defined in claim 1, wherein the processor circuitry is to distinguish banner text from product label text. With regards to Claim 6, it performs the same as Claim 12 with Thrasher use of an FPGA (Thrasher Para 0039 & Thrasher Para 0064 & Thrasher Para 0119) and is rejected for similar reasons.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Reisswig et al. [US 2019/0354818 A1] in view of Thrasher et al. [US 2019/0171900 A1] in further view of Li et al. [Extracting Figures and Captions from Scientific Publications].
Regarding Claim 2, Reisswig in view of Thrasher teaches: The apparatus as defined in claim 1, wherein 

Reisswig in view of Thrasher teaches a document recognition system that uses an FPGA and CPU, however, Reisswig in view of Thrasher does not explicitly teach identifying an input image as a banner. Li teaches the following limitations: Li teaches a PDF document that is parsed to identify figures and captions in the page, which are considered the banner, (Li Page 1596 Col. 1 Para 3 & Li Page 1596 Col. 2 Para 2 & Li Page 1596 Col. 2 Para 5 & Figure 2 & Figure 3 & Figure 4). 

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Reisswig in view of Thrasher in further view of Li. Reisswig in view of Thrasher teaches a document recognition system that uses an FPGA and CPU, as described in claim 1. Li teaches identifying figures and captions within a document. One skilled in the art would have been motivated to modify Reisswig in view of Thrasher with the teaching of Li in this manner as it enables searches for the figures in the document and allows for the captions to the figures to be separated from the other parts of the document. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.

Regarding Claim 3, Reisswig in view of Thrasher in further of Li teaches: The apparatus as defined in claim 2, wherein the banner includes a plurality of banner images. Li teaches a PDF document that is parsed to identify multiple figures with their associating captions in the page, with each figure and caption is considered the banner image, (Li Page 1596 Col. 1 Para 3 & Li Page 1596 Col. 2 Para 2 & Li Page 1596 Col. 2 Para 5 & Li Page 1597 Col. 1 Para 2 & Li Page 1597 Col. 1 Para 3 & Figure 3 & Figure 4 & Figure 5).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERNAN ARIAS whose telephone number is (571)272-8094. The examiner can normally be reached M-F 8:30 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HERNAN ARIAS/Examiner, Art Unit 2661                                                                                                                                                                                         

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661